Exhibit 10.3

July 10, 2007

 

To:

Kendle International Inc.

441 Vine Street

Suite 1200

Cincinnati, Ohio 45202

Telephone: (513) 381-5550

Facsimile: (513) 381-5870

 

From:

UBS AG, London Branch

c/o UBS Securities LLC

299 Park Avenue

New York, NY 10171

Attn: Paul Stowell

Telephone: (212) 821-2100

Facsimile: (212) 821-4610

 

Re:

Issuer Warrant Transaction

(UBS Reference No. BKP352STM2740920)

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between UBS AG, London Branch
(the “Dealer”), represented by UBS Securities LLC (the “Agent”) as its agent,
and Kendle International Inc. (the “Issuer”). This communication constitutes a
“Confirmation” as referred to in the ISDA Form (as defined below).

1.    This Confirmation is subject to, and incorporates by reference, the
definitions and provisions of the 2000 ISDA Definitions (including the Annex
thereto) (the “2000 Definitions”) and the definitions and provisions of the 2002
ISDA Equity Derivatives Definitions (the “Equity Definitions,” and, together
with the 2000 Definitions, the “Definitions”), in each case as published by the
International Swaps and Derivatives Association, Inc. (the “ISDA”). In the event
of any inconsistency between the 2000 Definitions and the Equity Definitions,
the Equity Definitions will govern to the extent of such inconsistency. For
purposes of the Equity Definitions, each reference herein to a Warrant shall be
deemed to be a reference to a Call or an Option, as the context requires.

Each party is hereby advised, and each party acknowledges, that the other party
has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between the Dealer
and the



--------------------------------------------------------------------------------

Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement (the “ISDA Form”) as if the Dealer and the
Issuer had executed an agreement in such form (without any Schedule but with the
elections set forth in this Confirmation). For the avoidance of doubt, the
Transaction shall be the only transaction under the Agreement.

All provisions contained or incorporated by reference in the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern to the extent of such inconsistency.

2.    The Transaction constitutes a Warrant Transaction, which shall be
considered a Share Option Transaction for purposes of the Equity Definitions.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

General Terms:

 

Trade Date:

  

July 11, 2007

Effective Date:

  

July 16, 2007, subject to Section 8(m)

Convertible Notes:

  

The Issuer’s 3.375% Convertible Senior Notes due 2012

Components:

  

The Transaction will be divided into individual Components as set forth in Annex
A, each with the terms set forth in this Confirmation, and, in particular, with
the Number of Warrants and Expiration Date set forth in this Confirmation;
provided, however, that the Number of Warrants of each Component shall be
increased to the extent provided for under, and in accordance with, “Number of
Warrants” below. The payments and deliveries to be made upon settlement of the
Transaction will be determined separately for each Component as if each
Component were a separate Transaction under the Agreement.

Warrant Style:

  

European

Warrant Type:

  

Call

Seller:

  

Issuer

Buyer:

  

Dealer

Shares:

  

The Common Stock of the Issuer, no par value (Ticker Symbol: “KNDL”).

Convertible Notes:

  

The Company’s 3.375% Convertible Senior Notes due 2012

 

- 2 -



--------------------------------------------------------------------------------

Number of Warrants:

  

For each Component, as provided in Annex A to this Confirmation; provided,
however, that, if UBS Securities LLC exercises its option (the “Over-Allotment
Option”), pursuant to Section 1 of the Underwriting Agreement dated July 10,
2007 between the Issuer and UBS Securities LLC (the “Underwriting Agreement”),
to purchase “Additional Notes” (as defined in the Underwriting Agreement), then,
on such date of exercise, the Number of Warrants for each Component shall,
subject to the payment of the Additional Premium (as defined below) in
accordance herewith, be automatically increased by a number of Warrants (the
“Additional Warrants”) equal to the excess, if any, of (x) the product of (i)
the Number of Warrants for such Component as reflected in Annex A hereto and
(ii) a fraction (A) whose numerator is fifty five percent (55%) of the aggregate
principal amount of Additional Notes outstanding immediately after the issuance
of the Additional Notes pursuant to such exercise and (B) whose denominator is
one hundred million dollars ($100,000,000), over (y) the aggregate number of
Warrants, if any, theretofore added to the Number of Warrants for such Component
pursuant to this proviso on account of any prior exercises of the Over-Allotment
Option. For the avoidance of doubt, the Number of Warrants outstanding shall be
reduced by each exercise of Warrants hereunder.

Warrant Entitlement:

  

One (1) Share per Warrant

Strike Price:

  

USD61.217 per Share

Premium:

  

USD12,370,000 (Premium per Warrant: USD5.90213994); provided, however, that if
the Number of Warrants is increased pursuant to the proviso to the definition of
“Number of Warrants” above, then there shall be an additional Premium (the
“Additional Premium”) in an amount equal to the product of the Premium per
Warrant and the sum of the increases in the Number of Warrants for each
Component, which Additional Premium shall be paid by the Buyer to the Seller on
the Additional Premium Payment Date (as defined below).

Premium Payment Date:

  

The Effective Date

Additional Premium

    Payment Date:

  




The closing date for the purchase of the applicable Additional Notes by UBS
Securities LLC from the Issuer pursuant to the Underwriting Agreement

 

- 3 -



--------------------------------------------------------------------------------

Exchange:

  

The NASDAQ Global Select Market

Related Exchange:

  

All Exchanges

Procedures for Exercise:

  

In respect of each Component:

Expiration Time:

  

Valuation Time

Expiration Date:

  

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided, however, that if that date is
a Disrupted Day, then the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not, or is
not deemed to be, an Expiration Date in respect of any other Component of the
Transaction hereunder; provided further, that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date (as
defined below), then the Final Disruption Date shall be the Expiration Date
(irrespective of whether such date is an Expiration Date in respect of any other
Component for the Transaction). “Final Disruption Date” means June 19, 2013.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, then
the Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
Number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component. Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring on an Expiration
Date.

Market Disruption Event:

  

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

Automatic Exercise:

  

Applicable; and means that each Warrant not previously exercised under the
Transaction will be deemed to be automatically exercised at the applicable
Expiration Time on the Expiration Date unless the Buyer notifies the Seller (by
telephone or in writing)

 

- 4 -



--------------------------------------------------------------------------------

    

prior to the Expiration Time on the Expiration Date that it does not wish
Automatic Exercise to occur, in which case Automatic Exercise will not apply.

Issuer’s Telephone

  

    Number, Facsimile

  

    Number and Contact

  

    Details for purposes of

  

    Giving Notice:

  

Attn: Chief Financial Officer

  

Telephone: (513) 381-5550

  

Facsimile: (513) 381-5870

Settlement Terms:

  

In respect of each Component:

Settlement Currency:

  

USD

Net Share Settlement:

  

On each Settlement Date, the Issuer shall deliver to the Dealer a number of
Shares equal to the Number of Shares to be Delivered for such Settlement Date to
the account specified by the Dealer and cash in lieu of any fractional shares
valued at the Relevant Price on the Valuation Date corresponding to such
Settlement Date. If, in the reasonable opinion of the Issuer or the Dealer based
on advice of counsel, for any reason, the Shares deliverable upon Net Share
Settlement would not be immediately freely transferable by the Dealer under Rule
144(k) under the Securities Act of 1933, as amended (the “Securities Act”), then
the Dealer may elect to either (i) accept delivery of such Shares
notwithstanding any such restriction on transfer or (ii) have the provisions set
forth in Section 8(b) below apply.

  

The Number of Shares to be Delivered shall be delivered by the Issuer to the
Dealer no later than 12:00 noon, New York City time, on the relevant Settlement
Date.

Number of Shares to be

    Delivered:

  




In respect of each Exercise Date, subject to the last sentence of Section 9.5 of
the Equity Definitions, the product of (i) the number of Warrants exercised or
deemed to be exercised on such Exercise Date; (ii) the Warrant Entitlement; and
(iii) a fraction (A) whose numerator is the excess of the VWAP Price (as defined
below) on the Valuation Date occurring on such Exercise Date over the Strike
Price and (B) whose denominator is such VWAP Price.

VWAP Price:

  

For each Valuation Date, the per Share volume-weighted average

 

- 5 -



--------------------------------------------------------------------------------

    

price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
KNDL.UQ <Equity> VAP (or any successor thereto) in respect of the period
from 9:30 a.m. to 4:00 p.m., New York City time, on such Valuation Date (or
if such volume-weighted average price is unavailable, the market value of one
(1) Share on such Valuation Date, as determined by the Calculation Agent).
Notwithstanding anything to the contrary in the Equity Definitions, if there is
a Market Disruption Event on any Valuation Date, then the Calculation Agent
shall determine the VWAP Price for such Valuation Date on the basis of its
good faith estimate, determined in a commercially reasonable manner, of the
market value for the relevant Shares on such Valuation Date.

Other Applicable

    Provisions:

  




The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Seller is the Issuer of the Shares)
and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physical Settlement” or “settled by delivery”
shall be read as references to “Net Share Settled.” “Net Share Settled” in
relation to any Warrant means that Net Share Settlement is applicable to such
Warrant.

Settlement Terms:

  

In respect of each Component:

Method of Adjustment:

  

Calculation Agent Adjustment

Extraordinary Dividend:

  

Any cash dividend on the Shares with an ex-dividend date occurring during the
period from, and including, the Trade Date to, but excluding, the last
Expiration Date.

Extraordinary Events:

  

New Shares:

  

Section 12.1(i) of the Equity Definitions is hereby amended by deleting the text
in clause (i) in its entirety and replacing it with the phrase “publicly quoted,
traded or listed on any of the New York Stock Exchange, the American Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors).”

Consequences of Merger Events:

 

- 6 -



--------------------------------------------------------------------------------

(a) Share-for-Share:

  

Modified Calculation Agent Adjustment

(b) Share-for-Other:

  

Cancellation and Payment (Calculation Agent Determination) or Modified
Calculation Agent Adjustment, at the election of the Buyer, it being understood
that the Buyer shall have the option to elect for Cancellation and Payment
(Calculation Agent Determination) to apply to a portion of the Transaction and
for Modified Calculation Agent Adjustment to apply to a portion of the
Transaction.

(c) Share-for- Combined:

  

Component Adjustment (Calculation Agent Determination)

Tender Offer:

  

Applicable

Consequences of Tender Offers:

(a) Share-for-Share:

  

Modified Calculation Agent Adjustment

(b) Share-for-Other:

  

Cancellation and Payment (Calculation Agent Determination) or Modified
Calculation Agent Adjustment, at the election of the Buyer, it being understood
that the Buyer shall have the option to elect for Cancellation and Payment
(Calculation Agent Determination) to apply to a portion of the Transaction and
for Modified Calculation Agent Adjustment to apply to a portion of the
Transaction.

(c) Share-for- Combined:

  

Component Adjustment (Calculation Agent Determination)

Nationalization,

    Insolvency or Delisting:

  




Cancellation and Payment (Calculation Agent Determination); provided, however,
that in addition to the provisions of Section 12.6(a)(iii) of the Equity
Definitions, it shall also constitute a Delisting if the Exchange is located in
the United States and the Shares are not immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, the American Stock Exchange,
The NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors), and if the Shares are immediately re-listed, re-traded or re-quoted
on any such exchange or quotation system, then such exchange or quotation system
shall thereafter be deemed to be the Exchange; provided further, that the
definition of “Delisting” in Section 12.6(a)(iii) of the Equity Definitions
shall be deemed to be amended by adding “, subject to no further conditions,”
after the word “will.”

 

- 7 -



--------------------------------------------------------------------------------

Additional Disruption Events:

(a) Change in Law:

  

Applicable

(b) Insolvency Filing:

  

Applicable

(c) Hedging Disruption:

  

Applicable

(d) Increased Cost

        of Hedging:

  




Applicable; provided, however, that the Dealer shall act in good faith on a
commercially reasonable basis to obtain the lowest cost of hedging.

(e) Loss of Stock Borrow:

  

Applicable

Maximum Stock Loan Rate:

  

100 basis points

(f) Increased Cost of

        Stock Borrow:

  




Applicable

Initial Stock

    Loan Rate:

  




30 basis points

Hedging Party:

  

The Buyer for all applicable Additional Disruption Events

Determining Party:

  

The Buyer for all applicable Additional Disruption Events

Non-Reliance:

  

Applicable

Agreements and

    Acknowledgments

    Regarding Hedging

    Activities:

  








Applicable

Additional     Acknowledgments:

  




Applicable

3.    Calculation Agent: Dealer. With respect to any determination, calculation
or computation made by the Calculation Agent, in its capacity as such,
hereunder, the Calculation Agent shall, upon the written request of the Issuer,
provide the Issuer with an explanation of such determination, calculation or
computation.

 

- 8 -



--------------------------------------------------------------------------------

4.    Account Details.

Dealer Payment Instructions:

UBS AG Stamford

SWIFT: UBSWUS33XXX

Bank Routing: 026-007-993

Account Name: UBS AG, London Branch

Account No.: 101-WA-140007-000

Issuer Payment Instructions:

To be provided by Issuer.

5.    Offices.

The Office of Dealer for the Transaction is:

UBS AG

100 Liverpool Street

London EC2M 2RH

United Kingdom

Telephone: +44 207 568 0687

Facsimile: +44 207 568 9895/6

The Office of Issuer for the Transaction is:

N/A

For the purpose of Section 10(c) of the Agreement, neither party is a
Multibranch Party.

6.    Notices. For purposes of this Confirmation:

Address for notices or communications to the Issuer:

 

To:

  

Kendle International Inc.

  

441 Vine Street

  

Suite 1200

  

Cincinnati, Ohio 45202

Attn:

  

Chief Financial Officer

Telephone:

  

(513) 381-5550

Facsimile:

  

(513) 381-5870

Address for notices or communications to Dealer:

 

- 9 -



--------------------------------------------------------------------------------

To:

  

UBS AG, London Branch

  

c/o UBS Securities LLC

  

299 Park Avenue

  

New York, NY 10171

Attn:

  

Paul Stowell

Telephone:

  

(212) 821-2100

Facsimile:

  

(212) 821-4610

With a copy to:

  

To:

  

Equities Legal Department

  

677 Washington Boulevard

  

Stamford, CT 06901

Attn:

  

David Kelly and Gordon Kiesling

Telephone:

  

(203) 719-0268

Facsimile:

  

(203) 719-5627

and:

  

To:

  

Equities Volatility Trading

  

677 Washington Boulevard

  

Stamford, CT 06901

Attn:

  

Namuk Cho and Brian Ward

Telephone:

  

(203) 719-7330

Facsimile:

  

(203) 719-7910

7.        Representations, Warranties and Agreements.

(a)    In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, the Issuer represents and warrants to and for
the benefit of, and agrees with, the Dealer as follows:

    (i)    On the Trade Date, (A) the Issuer is not aware of any material
nonpublic information regarding the Issuer or the Shares; and (B) all reports
and other documents filed by the Issuer with the Securities and Exchange
Commission pursuant to the Securities Act of 1933, as amended (the “Securities
Act”), and the Exchange Act, when considered as a whole (with the more recent of
such reports and documents deemed to amend inconsistent statements contained in
any earlier such reports and documents), do not contain any untrue statement of
a material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

    (ii)    Without limiting the generality of Section 13.1 of the Equity
Definitions, the Issuer acknowledges that the Dealer is not making any

 

- 10 -



--------------------------------------------------------------------------------

representations or warranties with respect to the treatment of the Transaction
under any applicable accounting concepts, including, without limitation, FASB
Statements 128, 133, 149 or 150 (each as amended) or EITF Issue Nos. 00-19,
01-06 or 03-06 (or any successor issue statements) or under FASB’s Liabilities &
Equity Project.

    (iii)    Prior to the Trade Date, the Issuer shall deliver to the Dealer a
resolution of the Issuer’s board of directors authorizing the Transaction and
such other certificate or certificates as the Dealer shall reasonably request.

    (iv)    The Issuer is not entering into this Confirmation to create actual
or apparent trading activity in the Shares (or any security convertible into, or
exercisable or exchangeable for, Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into, or
exercisable or exchangeable for, Shares) or otherwise in violation of the
Exchange Act.

    (v)    The Issuer is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company,” as such term is
defined in the Investment Company Act of 1940, as amended.

    (vi)    On the Trade Date (A) the fair value of the assets of the Issuer
exceeds the liabilities of the Issuer, including contingent liabilities; (B) the
capital of the Issuer is adequate to conduct the business of the Issuer; and
(C) the Issuer has the ability to pay its debts and obligations as such debts
mature and does not intend to, and does not believe that it will, incur debt
beyond its ability to pay as such debts mature.

    (vii)    The Issuer shall not take any action to decrease the number of
Available Shares (as defined below) below the Capped Number (as defined below).

    (viii)    The representations and warranties of the Issuer set forth in
Section 3 of the Agreement and Section 3 of the Underwriting Agreement, dated
July 10, 2007, between the Issuer and UBS Securities LLC are true and correct
and are hereby deemed to be repeated to the Dealer as if set forth herein.

    (ix)    The Issuer understands that no obligations of the Dealer to it
hereunder will be entitled to the benefit of deposit insurance and that such
obligations will not be guaranteed by any affiliate of the Dealer or any
governmental agency.

    (x)    The Issuer is not on the date hereof engaged, and the Issuer shall
not, until the second Scheduled Trading Day immediately following the Trade
Date, engage, in a “distribution” (as defined in Regulation M under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of any
securities of the Issuer, other than the distribution of the Convertible Notes.

 

- 11 -



--------------------------------------------------------------------------------

    (xi)    The Shares of the Issuer initially issuable upon exercise of the
Warrants (the “Warrant Shares”) have been reserved for issuance by all required
corporate action of the Issuer, have been duly authorized and, when delivered in
accordance herewith upon the exercise of the Warrants, will be validly issued,
fully paid and non-assessable, and the issuance of the Warrant Shares will not
be subject to any preemptive or similar rights.

(b)    Each of the Buyer and the Issuer agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

(c)    Each of the Dealer and the Issuer acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) thereof. Accordingly, the Dealer
represents and warrants to Issuer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment, and its investments in and liabilities in respect
of the Transaction, which it understands is not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction; (ii) it is an “accredited investor” as that term is defined in
Regulation D under the Securities Act; (iii) it is entering into the Transaction
for its own account and without a view to the distribution or resale thereof;
(iv) the assignment, transfer or other disposition of the Transaction has not
been and will not be registered under the Securities Act and is restricted under
this Confirmation, the Securities Act and state securities laws; and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

(d)    The parties hereto intend for: (a) the Transaction to be a “securities
contract” and a “swap agreement” as defined in the Bankruptcy Code (Title 11 of
the United States Code) (the “Bankruptcy Code”), and the parties hereto to be
entitled to the protections afforded by, among other Sections, Sections
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code; (b) a
party’s right to liquidate the Transaction and to exercise any other remedies
upon the occurrence of any Event of Default under the Agreement with respect to
the other party to constitute a “contractual right” as described in the
Bankruptcy Code; and (c) each payment and delivery of cash, securities or other
property hereunder to constitute a “margin payment” or “settlement payment” and
a “transfer” as defined in the Bankruptcy Code.

(e)    The Issuer shall deliver to the Dealer an opinion of counsel, dated as of
the Trade Date and in form and substance reasonably acceptable to the Dealer,
with respect to the matters set forth in Section 3(a) of the Agreement.

 

- 12 -



--------------------------------------------------------------------------------

8.        Other Provisions.

(a)    Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, subject to Section 8(k) below, the Issuer shall owe
the Buyer any amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the
Equity Definitions (except in the event of a Tender Offer, Merger Event or
Insolvency in which the consideration or proceeds to be paid to holders of
Shares consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the event of an Event of Default in which the Issuer is the
Defaulting Party or a Termination Event in which the Issuer is the Affected
Party, that resulted from an event or events within the Issuer’s control) (a
“Payment Obligation”), then the Issuer shall have the right, in its sole
discretion, to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to the
Buyer, confirmed in writing within one (1) Scheduled Trading Day, between the
hours of 9:00 A.M. and 4:00 P.M., New York City time, on the Announcement Date
(in the case of a Nationalization, Insolvency or Delisting), Merger Date, Tender
Offer Date or Early Termination Date, as applicable (the “Notice of Share
Termination”); provided, however, that if the Issuer does not duly elect to
satisfy the Payment Obligation by the Share Termination Alternative, then the
Dealer shall have the right to require Issuer to satisfy such Payment Obligation
by the Share Termination Alternative. Upon such Notice of Share Termination, or
election by the Dealer, the following provisions shall apply on the Scheduled
Trading Day immediately following such Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Merger Date, Tender Offer Date or
Early Termination Date, as applicable:

 

Share Termination Alternative:

  

Applicable and means that the Issuer shall deliver to Dealer the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

Share Termination Delivery     Property:

  

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

  

The value of property contained in one (1) Share

 

- 13 -



--------------------------------------------------------------------------------

  

Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to the Issuer at the time of notification of
the Payment Obligation.

Share Termination Delivery Unit:

  

In the case of a Termination Event, Event of Default or Delisting, one (1) Share
or, in the case of an Insolvency, Nationalization, Merger Event or Tender Offer,
one (1) Share or a unit consisting of the number or amount of each type of
property received by a holder of one (1) Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization, Merger Event or Tender
Offer. If such Insolvency, Nationalization, Merger Event or Tender Offer
involves a choice of consideration to be received by holders, then such holder
shall be deemed to have elected to receive the maximum possible amount of cash.

Failure to Deliver:

  

Applicable

Other applicable provisions:

  

If the Share Termination Alternative is applicable, then the provisions of
Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that the Seller is the Issuer of the Shares) and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“settled by delivery” shall be read as references to “Share Termination
Alternative” and all references to “Shares” shall be read as references to
“Share Termination Delivery Units.” If, in the reasonable opinion of counsel to
the Issuer or the Dealer, for any reason, any securities comprising the Share
Termination Delivery Units deliverable pursuant to this Section 8(a) would not
be immediately freely transferable by the Dealer under Rule 144(k) under the
Securities Act, then the Dealer may elect to either

 

- 14 -



--------------------------------------------------------------------------------

  

(i) accept delivery of such securities notwithstanding any such restriction on
transfer or (ii) have the provisions set forth in Section 8(b) below apply.

(b)    Registration/Private Placement Procedures.

    (i)    With respect to the Transaction, the following provisions shall apply
to the extent provided for above opposite the caption “Net Share Settlement” in
Section 2 above or to the extent provided for under Section 8(a). If so
applicable, then, at the election of the Issuer by notice to the Buyer within
one (1) Exchange Business Day after the relevant delivery obligation arises, but
in any event at least one (1) Exchange Business Day prior to the date on which
such delivery obligation is due, either:

(A)    all Shares or Share Termination Delivery Units, as the case may be,
delivered by the Issuer to the Buyer shall be, at the time of such delivery,
covered by an effective registration statement of the Issuer for immediate
resale by the Buyer (such registration statement and the corresponding
prospectus, the “Prospectus”) (including, without limitation, any sections
describing the plan of distribution) in form and content commercially reasonably
satisfactory to the Buyer); or

(B)    the Issuer shall deliver additional Shares or Share Termination Delivery
Units, as the case may be, so that the value of such Shares or Share Termination
Delivery Units, as determined by the Calculation Agent to reflect an appropriate
liquidity discount, equals the value of the number of Shares or Share
Termination Delivery Units that would otherwise be deliverable if such Shares or
Share Termination Delivery Units were freely tradeable (without prospectus
delivery) upon receipt by the Buyer (such value, the “Freely Tradeable Value”);
provided, however, that the Issuer may not make the election described in this
clause (B) if, on the date of its election, it has taken, or caused to be taken,
any action that would make unavailable either the exemption pursuant to
Section 4(2) of the Securities Act for the sale by the Issuer to the Dealer (or
any affiliate designated by the Dealer) of the Shares or the exemption pursuant
to Section 4(1) or Section 4(3) of the Securities Act for resales of the Shares
by the Dealer (or any such affiliate of the Dealer). For the avoidance of doubt,
as used in this Section 8(b) only, the term “Issuer” shall mean the issuer of
the relevant securities, as the context shall require.

    (ii)    If the Issuer makes the election described in Section 8(b)(i)(A)
above, then:

(A)    the Buyer (or an Affiliate of the Buyer designated by the Buyer) shall be
afforded a reasonable opportunity to conduct a due

 

- 15 -



--------------------------------------------------------------------------------

diligence investigation with respect to the Issuer that is customary in scope
for underwritten offerings of equity securities (including, without limitation,
the right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them) and that yields results that are reasonably satisfactory to
the Buyer or such Affiliate, as the case may be, in its discretion; and

(B)    the Buyer (or an Affiliate of the Buyer designated by the Buyer) and the
Issuer shall enter into an agreement (a “Registration Agreement”) on
commercially reasonable terms in connection with the public resale of such
Shares or Share Termination Delivery Units, as the case may be, by the Buyer or
such Affiliate substantially similar to underwriting agreements customary for
underwritten offerings of equity securities, in form and substance commercially
reasonably satisfactory to the Buyer or such Affiliate and the Issuer, which
Registration Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating to the indemnification of, and contribution in connection with the
liability of, the Buyer and its Affiliates and the Issuer, shall provide for the
payment by the Issuer of all expenses in connection with such resale, including
all registration costs and all fees and expenses of counsel for the Buyer, and
shall provide for the delivery of accountants’ “comfort letters” to the Buyer or
such Affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Prospectus;

(iii)    If the Issuer makes the election described in Section 8(b)(i)(B) above,
then:

(A)    the Buyer (or an Affiliate of the Buyer designated by the Buyer) and any
Non-Competitor (as defined below) that is a potential purchaser of any such
Shares or Share Termination Delivery Units, as the case may be, from the Buyer
or such Affiliate shall be afforded a reasonable opportunity to conduct a due
diligence investigation with respect to the Issuer that is customary in scope
for private placements of equity securities (including, without limitation, the
right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them) and that yields results that are reasonably satisfactory to
the Buyer or such Affiliate or purchaser, as the case may be, in its discretion,
subject to execution by such recipients of customary confidentiality agreements
reasonably acceptable to the Issuer; “Non-Competitor” means any person or entity
other than a Competitor; “Competitor” means, as of any time, only those persons
or entities identified on Annex C hereto, as amended in accordance herewith
through such time, as a competitor of the Issuer in the Issuer’s principal field
of business; provided, however, that Annex C

 

- 16 -



--------------------------------------------------------------------------------

hereto may be amended in good faith by the mutual written consent of the Dealer
and the Issuer on each six (6) month anniversary of the Trade Date.

(B)    the Buyer (or an Affiliate of the Buyer designated by the Buyer) and the
Issuer shall enter into an agreement (a “Private Placement Agreement”) on
commercially reasonable terms in connection with the private placement of such
Shares or Share Termination Delivery Units, as the case may be, by the Issuer to
the Buyer or such Affiliate and the private resales of such shares by the Buyer
or such Affiliate, substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance commercially reasonably satisfactory to the Buyer and the Issuer,
which Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating to the indemnification of, and contribution in connection
with the liability of, the Buyer and its Affiliates and the Issuer, shall
provide for the payment by the Issuer of all expenses in connection with such
resales, including all fees and expenses of counsel for the Buyer, shall contain
representations, warranties and agreements of the Issuer reasonably necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales, and provide
for the delivery of accountants’ “comfort letters” to the Buyer or such
Affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the offering
memorandum prepared for such resales; and

(C)    the Issuer agrees that any Shares or Share Termination Delivery Units so
delivered to the Dealer, (i) may be transferred by and among the Dealer and its
affiliates, and the Issuer shall effect such transfer without any further action
by the Dealer and (ii) after the minimum “holding period” within the meaning of
Rule 144(d) under the Securities Act has elapsed with respect to such Shares or
any securities issued by the Issuer comprising such Share Termination Delivery
Units, the Issuer shall promptly remove, or cause the transfer agent for such
Shares or securities to remove, any legends referring to any such restrictions
or requirements from such Shares or securities upon delivery by the Dealer (or
such affiliate of the Dealer) to the Issuer or such transfer agent of the
Seller’s and broker’s representation letters customarily delivered by the Dealer
in connection with resales of restricted securities pursuant to Rule 144 under
the Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by the Dealer (or such affiliate of the Dealer).

(c)    Make-whole Shares. If the Issuer makes the election set forth in
Section 8(b)(i)(B), then the Dealer or its affiliate may sell (which sale shall
be made in a

 

- 17 -



--------------------------------------------------------------------------------

commercially reasonable manner) such Shares or Share Termination Delivery Units,
as the case may be, during a period (the “Resale Period”) commencing on the
Exchange Business Day following delivery of such Shares or Share Termination
Delivery Units, as the case may be, and ending on the Exchange Business Day on
which the Dealer completes the sale of all such Shares or Share Termination
Delivery Units, as the case may be, or a sufficient number of Shares or Share
Termination Delivery Units, as the case may be, so that the realized net
proceeds of such sales exceed the amount of the Payment Obligation or the Freely
Tradeable Value (such amount of the Payment Obligation or Freely Tradeable
Value, as the case may be, the “Required Proceeds”). If any of such delivered
Shares or Share Termination Delivery Units remain unsold after such realized net
proceeds exceed the Required Proceeds, then the Dealer shall return such
remaining Shares or Share Termination Delivery Units to the Issuer. If the
Required Proceeds exceed the realized net proceeds from such resale, then
(i) the Issuer shall transfer to the Dealer by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (such excess, the
“Additional Amount”) in cash or in a number of additional Shares (the
“Make-whole Shares”) in an amount that, based on the Relevant Price on the last
day of the Resale Period (as if such day were the “Valuation Date” for purposes
of computing such Relevant Price), has a dollar value equal to the Additional
Amount; (ii) the Resale Period shall continue to enable the resale of the
Make-whole Shares in the manner contemplated by this Section 8(c); and
(iii) this provision shall be applied successively until the Additional Amount
is equal to zero, subject to Section 8(e). Without limiting any of the
obligations of the Issuer under this Section 8(c), the Buyer may from time to
time demand that the Issuer use its reasonable best efforts to cause a
registration statement covering all Shares or Share Termination Delivery Units
to have become effective, whether such Shares or Share Termination Delivery
Units have been or are yet to be delivered to the Buyer.

(d)    Beneficial Ownership. Notwithstanding any other provisions hereof, the
Buyer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder, the Buyer would directly or indirectly beneficially own (as such term
is defined for purposes of Section 13(d) of the Exchange Act) in excess of eight
percent (8.0%) of the outstanding Shares. Any purported delivery hereunder shall
be void and have no effect to the extent (but only to the extent) that, after
such delivery, the Buyer would directly or indirectly so beneficially own in
excess of eight percent (8.0%) of the outstanding Shares. If any delivery owed
to the Buyer hereunder is not made, in whole or in part, as a result of this
provision, the Issuer’s obligation to make such delivery shall not be
extinguished and the Issuer shall make such delivery as promptly as practicable
after, but in no event later than one (1) Business Day after, the Buyer gives
notice to Issuer that, after such delivery, the Buyer would not directly or
indirectly so beneficially own in excess of eight percent (8.0%) of the
outstanding Shares.

(e)    Limitations on Settlement by the Issuer. Notwithstanding anything herein

 

- 18 -



--------------------------------------------------------------------------------

or in the Agreement to the contrary, in no event shall the Issuer be required to
deliver a number of Shares in connection with the Transaction in excess of twice
the aggregate Number of Warrants hereunder, subject to appropriate adjustments
for stock splits, reverse stock splits, stock combinations, stock dividends,
recapitalizations and similar events or transactions (the “Capped Number”). The
Issuer represents and warrants (which shall be deemed to be repeated on each day
that the Transaction is outstanding) that the Capped Number is equal to or less
than the number of authorized but unissued Shares of the Issuer that are not
reserved for future issuance in connection with transactions in the Shares
(other than the Transaction) on the date of the determination of the Capped
Number (such authorized but unissued Shares, the “Available Shares”). If, as a
result of this Section 8(e), the Issuer shall not have delivered the full number
of Shares otherwise deliverable (the resulting deficit, the “Deficit Shares”),
then the Issuer shall be continually obligated to deliver, from time to time
until the full number of Deficit Shares have been delivered pursuant to this
Section 8(e), Shares when, and to the extent, that (i) Shares are repurchased,
acquired or otherwise received by the Issuer or any of its subsidiaries after
the Trade Date (whether or not in exchange for cash, fair value or any other
consideration); (ii) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved; and
(iii) the Issuer authorizes additional unissued Shares. The Issuer shall
immediately notify the Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.

(f)    Equity Rights. The Buyer acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of the Issuer’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time (other than during the Issuer’s bankruptcy)
to any claim arising as a result of a breach by the Issuer of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of the Issuer herein
under or pursuant to any other agreement.

(g)    Amendments to Equity Definitions and the Agreement. The following
amendments shall be made to the Equity Definitions and to the Agreement:

  (i)    Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the replacing the words “diluting or concentrative” with the word “material”;

  (ii)    The first sentence of Section 11.2(c) of the Equity Definitions, prior
to clause (A) thereof, is hereby amended to read ‘(c) If “Calculation Agent
Adjustment” is specified as the Method of Adjustment in the related Confirmation
of a Share Option Transaction, then following the announcement or occurrence of
any Potential Adjustment Event, the Calculation Agent will determine whether
such Potential Adjustment Event has a material effect on the theoretical value
of the relevant Shares or options on the Shares and, if so, will (i) make
appropriate

 

- 19 -



--------------------------------------------------------------------------------

adjustment(s), if any, to any one or more of:’; and, the portion of such
sentence immediately preceding clause (ii) thereof is hereby amended by deleting
the words “diluting or concentrative” and the words “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing such latter phrase with the words “(and, for the avoidance of doubt,
adjustments may be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)”;

  (iii)    Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative” and replacing them with the word
“material” and by adding the phrase “or the Warrants” immediately prior to the
period in such Section;

  (iv)    Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(i) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (ii) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at the Buyer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that the Issuer”;

  (v)    Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(i) deleting subsection (A) in its entirety; (ii) deleting the phrase “or (B)”
following subsection (A); (iii) deleting the phrase “in each case” in subsection
(B); and (iv) replacing, in the penultimate sentence, the phrase “neither the
Non-Hedging Party nor the Lending Party lends Shares in the amount of the
Hedging Shares or” with the phrase “a Lending Party is so identified but fails
to so lend Shares in the amount of the Hedging Shares at a rate equal to or less
than the Maximum Stock Loan Rate or”; and

  (vi)    Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(i) adding the word “or” immediately before subsection “(B)”; (ii) deleting the
comma at the end of subsection (A); (iii) deleting subsection (C) in its
entirety; (iv) deleting the word “or” immediately preceding subsection (C); and
(v) deleting the final sentence in its entirety.

(h)    Transfer and Assignment. The Buyer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
to any Non-Competitor, without the consent of the Issuer, provided the Dealer
shall use its reasonable efforts not to effect such a transfer or assignment to
a Competitor. In connection with any transfer or assignment by the Buyer of its
rights and obligations hereunder and under the Agreement, (i) the Buyer shall
promptly provide written notice to the Issuer of such transfer or assignment, as
the case may be, and the identity of the relevant transferee or assignee; and
(ii) the Issuer shall execute and deliver such further instruments and do such
further acts as may be reasonably necessary or proper to effect and carry out
such transfer or assignment. If after the Buyer’s commercially reasonable

 

- 20 -



--------------------------------------------------------------------------------

efforts, the Buyer is unable to effect such a transfer or assignment on pricing
terms reasonably acceptable to the Buyer and within a time period reasonably
acceptable to the Buyer of a sufficient number of Warrants to reduce the Buyer’s
“beneficial ownership” (within the meaning of Section 13 of the Exchange Act and
rules promulgated thereunder) to seven and one half percent (7.5%) of the
Issuer’s outstanding Shares or less or to reduce the Warrant Equity Percentage
(as defined below) to fourteen and one half percent (14.5%) or less, then the
Buyer may designate any Exchange Business Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of this Transaction, such that
its “beneficial ownership” following such partial termination will be equal to
or less than seven and one half percent (7.5%) or the Warrant Equity Percentage
following such partial termination will be equal to or less than fourteen and
one half percent (14.5%), as applicable. “Warrant Equity Percentage” means a
fraction, expressed as a percentage, (x) whose numerator is the product of
(a) the Number of Warrants and (b) the Warrant Entitlement; and (y) whose
denominator is the number of the Issuer’s outstanding Shares. In the event that
the Buyer so designates an Early Termination Date with respect to a portion of
this Transaction, a payment shall be made pursuant to Section 6 of the Agreement
as if (I) an Early Termination Date had been designated in respect of a
Transaction having terms identical to this Transaction and a Number of Warrants
equal to the Terminated Portion, (II) the Issuer shall be the sole Affected
Party with respect to such partial termination and (III) such Transaction shall
be the only Terminated Transaction (and, for the avoidance of doubt, the
provisions of Section 8(a) shall apply to any amount that is payable by the
Buyer to the Issuer pursuant to this sentence).

(i)    Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, the Issuer and each of its employees,
representatives or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Issuer relating to such tax treatment and tax structure.

(j)    Designation by the Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing the Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from the Issuer, the
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform the Dealer obligations
in respect of the Transaction and any such designee may assume such obligations.
The Dealer shall be discharged of its obligations to the Issuer to the extent of
any such performance.

(k)    Netting and Set-off. Each party waives any and all rights it may have to
set off, whether arising under any agreement, applicable law or otherwise. The
provisions of Section 2(c) of the Agreement shall not be applicable to the
Transaction.

(l)    Additional Termination Event. Notwithstanding anything to the contrary in
this Confirmation, upon the occurrence of one of the following events, with
respect to this Transaction, (A) the Dealer shall have the right to designate
such event an Additional Termination Event and designate an Early Termination
Date pursuant to Section 6(b) of

 

- 21 -



--------------------------------------------------------------------------------

the Agreement and (B) the Issuer shall be deemed the sole Affected Party and the
Transaction shall be deemed the sole Affected Transaction:

  (i)    if, within the period commencing on the Trade Date and ending on the
second anniversary of the Premium Payment Date, the Buyer reasonably determines
in good faith that it is advisable to terminate a portion of the Transaction so
that the Buyer’s related hedging activities in the ordinary course of business
will comply with applicable securities laws, rules or regulations; or

  (ii)    there is a default by the Issuer or any subsidiary in the payment of
the principal or interest on any mortgage, agreement or other instrument under
which there may be outstanding, or by which there may be secured or evidenced
any indebtedness for money borrowed in excess of USD15 million in the aggregate
of the Issuer and/or any of its subsidiaries (whether such indebtedness now
exists or shall hereafter be created), resulting in such indebtedness becoming
or being declared due and payable, and such acceleration shall not have been
rescinded or annulled within ten (10) days after written notice of such
acceleration has been received by the Issuer or such subsidiary.

(m)    Effectiveness. If, prior to the Effective Date, the Buyer reasonably
determines that it is advisable to cancel the Transaction because of concerns
that the Buyer’s related hedging activities could be viewed as not complying
with applicable securities laws, rules or regulations, then the Transaction
shall be cancelled and shall not become effective, and neither party shall have
any obligation to the other party in respect of the Transaction.

(n)    Right to Extend. The Dealer may postpone, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Number of Warrants with respect to one or more
Expiration Dates) if the Dealer determines, in good faith in its commercially
reasonable judgment, that such extension is reasonably necessary or appropriate,
under legal, regulatory or self-regulatory requirements, or related policies and
procedures, applicable to the Dealer, to preserve the Dealer’s ability to
conduct hedging or hedge unwind activities hereunder in light of existing
liquidity conditions or to enable the Dealer to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activities hereunder in
a manner that would, if the Dealer were the Issuer or an affiliated purchaser of
the Issuer, be in compliance with such requirements, policies and procedures.

(o)    Additional Provisions. The Issuer covenants and agrees that, as promptly
as practicable following the public announcement of any consolidation, merger
and binding share exchange to which the Issuer is a party, or any sale of all or
substantially all of the Issuer’s assets, in each case pursuant to which the
Shares will be converted into cash, securities or other property, the Issuer
shall notify the Dealer in writing of the types and amounts of consideration
that holders of Shares have elected to receive upon consummation of such
transaction or event (the date of such notification, the

 

- 22 -



--------------------------------------------------------------------------------

“Consideration Notification Date”); provided, however, that in no event shall
the Consideration Notification Date be later than the date on which such
transaction or event is consummated.

(p)    Early Unwind. If the sale by the Issuer of the Convertible Notes (or, if
the Over-Allotment Option is exercised, the applicable Additional Notes) is not
consummated with UBS Securities LLC pursuant to the Underwriting Agreement for
any reason by the close of business in New York on July 16, 2007 (or, with
respect to any Additional Notes, the date (the “Over-Allotment Closing Date”) of
the “additional time of sale” set forth in the notice of exercise of the
Over-Allotment Option delivered pursuant to Section 1 of the Underwriting
Agreement), or such later date as agreed upon by the parties (July 16, 2007 or
the Over-Allotment Closing Date, as applicable, or such later date being the
“Early Unwind Date”), then (i) the Transaction (or, with respect to any
Additional Notes, the Additional Warrants) shall automatically terminate (the
“Early Unwind”) on the Early Unwind Date; (ii) the Transaction (or, with respect
to any Additional Notes, the Additional Warrants) and all of the respective
rights and obligations of the Dealer and the Issuer hereunder with respect to
the Transaction or the Additional Warrants, as applicable, shall be cancelled
and terminated. Following such termination and cancellation, each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of either
party arising out of, and to be performed in connection with, the Transaction or
the Additional Warrants, as applicable, either prior to, on or after the Early
Unwind Date. The Dealer and the Issuer each represent and acknowledge to the
other that upon an Early Unwind, all obligations with respect to the Transaction
or the Additional Warrants, as applicable, shall be deemed fully and finally
discharged.

(q)    Legal Opinions. The Issuer shall furnish to the Dealer, on the Trade
Date, an opinion of Keating Muething & Klekamp PLL, counsel for the Company,
addressed to the Dealer, and dated the Trade Date, in form and substance
satisfactory to the Dealer, in the form set forth in Annex B hereto.

(r)    Counterparts. This Confirmation may be executed and delivered in
counterparts (including, without limitation, by facsimile transmission or
electronic messaging), each of which will be deemed to be an original and which
together shall constitute one and the same agreement among the parties.

(s)    Waiver of Trial by Jury. EACH OF THE ISSUER AND THE BUYER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF THE BUYER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(t)    Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY

 

- 23 -



--------------------------------------------------------------------------------

THE LAW OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW
YORK COUNTY AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
LOCATED IN NEW YORK COUNTY IN CONNECTION WITH ALL MATTERS RELATING HERETO AND
WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT
FORUM WITH RESPECT TO, THESE COURTS.

(u)    Role of Agent. Each party agrees and acknowledges that (i) the Agent is
acting as agent for both parties but does not guarantee the performance of
either party and neither the Dealer nor the Issuer shall contact the other with
respect to any matter relating to the Transaction without the direct involvement
of the Agent; (ii) the Agent is not a member of the Securities Investor
Protection Corporation; (iii) the Agent, the Dealer and the Issuer each hereby
acknowledge that any transactions by the Dealer or the Agent in the Shares will
be undertaken by the Dealer or the Agent, as the case may, as principal for its
own account; (iv) all of the actions to be taken by the Dealer and the Agent in
connection with the Transaction, including, but not limited to, any exercise of
any rights with respect to the Warrants, shall be taken by the Dealer or the
Agent independently and without any advance or subsequent consultation with the
Issuer; and (v) the Agent is hereby authorized to act as agent for the Issuer
only to the extent required to satisfy the requirements of Rule 15a-6 under the
Exchange Act in respect of the Warrants described hereunder.

(v)    Determinations. Each calculation, decision or other determination by a
party under the Agreement or this Confirmation shall be made in good faith on a
commercially reasonable basis.

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]

 

- 24 -



--------------------------------------------------------------------------------

The Issuer hereby agrees (i) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified; and (ii) to confirm that the foregoing (in the exact
form provided by the Dealer) correctly sets forth the terms of the agreement
between the Dealer and the Issuer with respect to the Transaction, by manually
signing this Confirmation as evidence of agreement to such terms and providing
the other information requested herein and immediately returning an executed
copy to Equity Risk Management (Corporates), Facsimile No. (212) 821-4610.

 

Very truly yours,

UBS AG, LONDON BRANCH

By:

 

/s/ Paul Stowell

 

Name: Paul Stowell

 

Title: Associate Director

          Equity Risk Management

By:

 

/s/ Dmitriy Mandel

 

Name: Dmitriy Mandel

 

Title: Executive Director

          Equity Risk Management

UBS SECURITIES LLC, as Agent

By:

 

/s/ Paul Stowell

 

Name: Paul Stowell

 

Title: Associate Director

          Equity Risk Management

By:

 

/s/ Dmitriy Mandel

 

Name: Dmitriy Mandel

 

Title: Executive Director

          Equity Risk Management



--------------------------------------------------------------------------------

Agreed and accepted by:

KENDLE INTERNATIONAL INC.

By:

 

/s/ Karl Brenkert III

 

Name: Karl Brenkert III

 

Title: Chief Financial Officer



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

   Number of Warrants    Expiration Date

1

   20,958    January 15, 2013

2

   20,958    January 16, 2013

3

   20,958    January 17, 2013

4

   20,958    January 18, 2013

5

   20,958    January 22, 2013

6

   20,958    January 23, 2013

7

   20,958    January 24, 2013

8

   20,958    January 25, 2013

9

   20,958    January 28, 2013

10

   20,958    January 29, 2013

11

   20,958    January 30, 2013

12

   20,958    January 31, 2013

13

   20,958    February 1, 2013

14

   20,958    February 4, 2013

15

   20,958    February 5, 2013

16

   20,958    February 6, 2013

17

   20,958    February 7, 2013

18

   20,958    February 8, 2013

19

   20,958    February 11, 2013

20

   20,958    February 12, 2013

21

   20,958    February 13, 2013

22

   20,958    February 14, 2013

23

   20,958    February 15, 2013

24

   20,958    February 19, 2013

25

   20,958    February 20, 2013

26

   20,958    February 21, 2013

27

   20,958    February 22, 2013

28

   20,958    February 25, 2013

29

   20,958    February 26, 2013

30

   20,958    February 27, 2013

31

   20,958    February 28, 2013

32

   20,958    March 1, 2013

33

   20,958    March 4, 2013

34

   20,958    March 5, 2013

35

   20,958    March 6, 2013

36

   20,958    March 7, 2013

37

   20,958    March 8, 2013

38

   20,958    March 11, 2013

39

   20,958    March 12, 2013

40

   20,958    March 13, 2013

 

A-1



--------------------------------------------------------------------------------

Component Number

   Number of Warrants    Expiration Date

41

   20,958    March 14, 2013

42

   20,958    March 15, 2013

43

   20,958    March 18, 2013

44

   20,958    March 19, 2013

45

   20,958    March 20, 2013

46

   20,958    March 21, 2013

47

   20,958    March 22, 2013

48

   20,958    March 25, 2013

49

   20,958    March 26, 2013

50

   20,958    March 27, 2013

51

   20,958    March 28, 2013

52

   20,958    April 1, 2013

53

   20,958    April 2, 2013

54

   20,958    April 3, 2013

55

   20,958    April 4, 2013

56

   20,958    April 5, 2013

57

   20,958    April 8, 2013

58

   20,958    April 9, 2013

59

   20,958    April 10, 2013

60

   20,958    April 11, 2013

61

   20,958    April 12, 2013

62

   20,958    April 15, 2013

63

   20,958    April 16, 2013

64

   20,958    April 17, 2013

65

   20,958    April 18, 2013

66

   20,958    April 19, 2013

67

   20,958    April 22, 2013

68

   20,958    April 23, 2013

69

   20,958    April 24, 2013

70

   20,958    April 25, 2013

71

   20,958    April 26, 2013

72

   20,958    April 29, 2013

73

   20,958    April 30, 2013

74

   20,958    May 1, 2013

75

   20,958    May 2, 2013

76

   20,958    May 3, 2013

77

   20,958    May 6, 2013

78

   20,958    May 7, 2013

79

   20,958    May 8, 2013

80

   20,958    May 9, 2013

81

   20,958    May 10, 2013

82

   20,958    May 13, 2013

83

   20,958    May 14, 2013

84

   20,958    May 15, 2013

85

   20,958    May 16, 2013

 

A-2



--------------------------------------------------------------------------------

Component Number

   Number of Warrants    Expiration Date

86

   20,958    May 17, 2013

87

   20,958    May 20, 2013

88

   20,958    May 21, 2013

89

   20,958    May 22, 2013

90

   20,958    May 23, 2013

91

   20,958    May 24, 2013

92

   20,958    May 28, 2013

93

   20,958    May 29, 2013

94

   20,958    May 30, 2013

95

   20,958    May 31, 2013

96

   20,958    June 3, 2013

97

   20,958    June 4, 2013

98

   20,958    June 5, 2013

99

   20,958    June 6, 2013

100

   21,008    June 7, 2013

 

A-3